Citation Nr: 1549573	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-19 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) for the period prior to May 6, 2011.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1995 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction lies with the RO in Winston-Salem, North Carolina.  It was developed on the matter of entitlement to TDIU; a subsequent rating action awarded TDIU effective May 6, 2011.  Since the claim for TDIU began before that date, the appeal continued.  

The matters of entitlement to earlier effective dates for loss of use of lower extremities, trouble swallowing, sleep disturbance, involuntary bowel movements, the award of SMC for loss of use of lower extremities, the award of SMC for anatomical loss of creative organ, increased ratings for loss of use of lower extremities, trouble swallowing, sleep disturbance, involuntary bowel movements, depressive disorder, and entitlement to SMC based on aid and attendance were also adjudicated and the Veteran filed timely notices of disagreement.  The RO has recognized these appeals and notified the Veteran of the post decision review process.  See July and October 2014 correspondence from the originating agency.  Since these matters are not yet ripe for appellate review, the Board will not address them at this time.  


FINDING OF FACT

In a May 2015 statement, prior to promulgation of a decision in the appeal of the issue of entitlement to a TDIU for the period prior to May 6, 2011, the Veteran withdrew this appeal.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to a TDIU for the period prior to May 6, 2011 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Withdrawal may be made by the appellant or an authorized representative.  38 C.F.R. § 20.204.

In a May 2015 statement, the Veteran requested withdrawal of his appeal on the issue entitlement to a TDIU for the period prior to May 6, 2011.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and the appeal is dismissed.


ORDER

The appeal of entitlement to a TDIU for the period prior to May 6, 2011 is dismissed.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


